Case 4:19-cv-00180-ALM-KPJ
           Case 1:18-cv-00681-RJL
                             Document
                                  Document
                                      218-1 175
                                             FiledFiled
                                                   03/31/20
                                                        03/31/20
                                                             PagePage
                                                                  1 of 51 PageID
                                                                          of 5   #: 5039




                           UNITED STATES DISTRICT COURT
                           F'OR THE DISTRICT OF COLUMBIA


  AARON RICH,                                )
                                             )
                        Plaintiff,           )
                                             )
         v.                                  )             Civil Case No. 18-681 (RJL)
                                                                                 !
                                             )
  ED BUTOWSKY, azd                           )
  MATTHEW COUCH, and                         )
  AMERICA FIRST MEDIA,                       )
                                             )
                        Defendants.          )

                                     MEMORANDUM ORDER

                                      vru..r'!L5     o l# s2l

         On March 26, 2018, plaintiff Aaron Rich brought this suit against defendants

   Edward Butowsky, Matthew Couch, and America First Media, alleging defendants

   defamed him and caused him emotional distress by publishing false statements that he

   conspired with his brother, Seth Rich, to download emails from the Democratic National

   Committee ("DNC"); received money from Wikileaks for them; and knew his brother

   would be murdered but did nothing to prevent it. See Compl.       fl']T   l, 7 [Dkt. # 3]. With
   respect to defendant Butowsky in particular, Aaron Rich alleges that Butowsky conspired

   with the other defendants to publish false statements about Rich and convince the public

   that he, along with his brother Seth, stole the DNC documents that Wikileaks later

   published in the lead up to the 2016 presidential election. Id.fln 6-7. Nearly one year after

   this suit was filed, defendant Butowsky filed suit on March 12,2019, in the District Court
Case 4:19-cv-00180-ALM-KPJ
           Case 1:18-cv-00681-RJL
                             Document
                                  Document
                                      218-1 175
                                             FiledFiled
                                                   03/31/20
                                                        03/31/20
                                                             PagePage
                                                                  2 of 52 PageID
                                                                          of 5   #: 5040




  for the Eastern District of Texas ("the Texas Litigation") against plaintiff s attorneys in

  this case-Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner          LlP-alleging

  they defamed him by making statements in connection with Aaron Rich's lawsuit that are

  identical or nearly identical to the allegations pled in Aaron Rich's complaint.l            See


  Butowslqt v. Gottlieb, et dl., No. 4:19-cv-180 (E.D. Tex. 2019), Compl. fll|61, 62,66 [Dkt.

  # 1]. In other words, the Texas Litigation      seeks to hold Rich's counsel personally liable

  for allegations made in the complaint currently pending before this Court. The Texas

  Litigation also identifies plaintiff Rich as a non-party co-conspirator for claims filed by his

  parents against Butowsky in the District Court for the Southern District of New        York. Id.

  flfl 56-60, 89-92, 95-96.2 On March 26, 2019, plaintiff Rich moved for an anti-suit
   injunction   as   to defendant Butowsky's claims against Rich's counsel as well as claims that

   implicate Rich as a non-party co-conspirator in the Texas Litigation. See Mot. for Anti-

   Suit Injunction [Dkt. # 52]. Based on the briefing, the relevant record, and for the reasons

   stated below, Rich's motion is GRANTED.

          When moving for injunctive relief, a moving party must show: (1) a strong

   likelihood of success on the merits; (2) irceparable harm without an injunction; (3) the

   absence   of substantial harm to other interested parties; and (4) that an injunction is in the


   I The Texas Litigation names 19 other defendants besides Aaron Rich's attorneys in this     case,
   including Turner Broadcasting System, Inc., Anderson Cooper, The New York Times Company,
   and Vox Media, Inc. This order has no effect on the Texas Litigation as to those defendants.

   2 Butowsky has amended his complaint in the Texas Litigation three times. Although those
   amendments seek to disclaim liability based on plaintiff s complaint in this Courl, the substance
   of Butowsky's claims in the Texas Litigation against Rich's counsel and Aaron Rich remains the
   sameforpurposesofthismotion. SeeButowslryv.Gottlieb,Am.Compl.flfllll, Il6-t23[Dkt.#
   621; Second Am. Compl. flfl 111, 116-123 [Dkt. # 101]; Third Am. Compl. 1TlT99, 103 [Dkt. #207].

                                                    2
Case 4:19-cv-00180-ALM-KPJ
           Case 1:18-cv-00681-RJL
                             Document
                                  Document
                                      218-1 175
                                             FiledFiled
                                                   03/31/20
                                                        03/31/20
                                                             PagePage
                                                                  3 of 53 PageID
                                                                          of 5   #: 5041




  public interest.   See   Am. Horse Prot. Ass'nv. Lyng,690 F. Supp. 40,42 (D.D.C. 1988). In

  the anti-suit injunction context, the factors relevant to the likelihood-of-success prong are:

  the identity of the parties; the risk of inconsistent adjudications; the location of counsel

  familiar with the litigation; how far advanced each action is; and, "equitable co.nsiderations

  genuinely relevant to the ends ofjustice, relating to the expeditious determination of the

  case   without unnecessary multiplication of litigation." Id. at 4243 (some alterations).3

           In this case, the anti-suit injunction factors weigh heavily in favor of enjoining the

  Texas Litigation as to Aaron Rich and his counsel. First, the identities of the parties are

  essentially the same, which tips in favor of enjoining the later-in-time suit. The parties are

  substantially identical when subsequent claims are filed against the same individuals or the

  same attorneys involved in the     initial litigation.   See Gharb v,   Mitsubishi Elec. Corp.,148

  F. Supp. 3d 44,56 (D.D.C . 2015). Such, of course, is the case here, where defendant

  Butowsky asserts claims in the Texas Litigation against the same attorneys representing

  Rich in this suit, as well as claims naming the plaintiff in this case, Aaron Rich, as a co-

  conspirator.

           Second, absent an anti-suit injunction, there is a risk of inconsistent adjudications

  because the issues in this suit and the Texas Litigation are "inextricably intertwined" and

  derive from a "common origin," which "weighs in favor of the comprehensive resolution




  3
    As plaintiff points out, it is unclear whether our Circuit Court has replaced the traditional four-
  factor test for preliminary injunctions with the factors unique to anti-suit injunctions or has simply
  modified the traditional test by evaluating the likelihood-of-success prong according to the anti-
  suit injunction factors. See Mot. for Anti-Suit Injunction at 6 n.9. I need not resolve that question,
  however, because plaintiff s motion prevails under either test.
                                                    a
                                                    J
Case 4:19-cv-00180-ALM-KPJ
           Case 1:18-cv-00681-RJL
                             Document
                                  Document
                                      218-1 175
                                             FiledFiled
                                                   03/31/20
                                                        03/31/20
                                                             PagePage
                                                                  4 of 54 PageID
                                                                          of 5   #: 5042




  of this case in one forum." Am. Horse,690 F. Supp. at43. That is especially so under

  these circumstances, where Defendant Butowsky's claims in the Texas Litigation relate to

  the veracity of his statements about Aaron Rich, which will no doubt serye as an affirmative

  defense in this suit.

         Third, the location of counsel weighs in favor of enjoining the Texas Litigation.

  Plaintiff Rich's attorneys are located in Washington, D.C., and the attorney representing

  defendant Butowsky in Texas is located in New         York. To say the least, additional long-

  distance travel under the current health crisis is not      in anyone's interest. Fourth, the

  relative stages of the two suits also cuts in plaintiff Rich's favor. See Columbia Plaza

  Corp. v. Sec. Nat'l Bank,525 F.2d 620,628 (D.C. Cir. 1975). Plaintiff Rich has been

  litigating this case for almost two years, and the parties (as well   as   this Court) have invested

  significant time and resources in advancing fact discovery. The Texas Litigation, however,

  has remained stalled at the motion to dismiss stage due to Butowsky's filings of several

  amended complaint       s. SeePl.'s Notice re Texas Litigation at 2 [Dkt. # 156].
         Fifth, equitable considerations, such as the conservation of judicial resources and

  deterrence of forum shopping, weigh in favor of enjoining the Texas             Litigation. For   one

  thing, it would be a complete waste of judicial resources to allow two cases confronting

  the same exact issues to proceed simultaneously. See Columbia Plaza, 525 F.2d at 627.

                                                                                    oohas
  And for another, defendant Butowsky's filing of the Texas Litigation                      more than a

  faint semblance of forum shopping aimed at evading" this Court's adjudication of Rich's

  claims: Butowsky's claims arise from the same set of facts as those underlying this suit,

  and he filed his complaint in Eastern District of Texas    after filinga motion to transfer this

                                                   4
Case 4:19-cv-00180-ALM-KPJ
           Case 1:18-cv-00681-RJL
                             Document
                                  Document
                                      218-1 175
                                             FiledFiled
                                                   03/31/20
                                                        03/31/20
                                                             PagePage
                                                                  5 of 55 PageID
                                                                          of 5   #: 5043




  case to that same   district (which this Court has since denied). Mot. to Transfer [Dkt. # 44];

  3129/19 Minute Order; see also Am. Horse, 690 F. Supp. at 43.

         The remaining injunction factors also weigh in plaintiff Rich's favor.       If the Texas

  Litigation proceeds, Rich will be irreparably harmed because his counsel will continue to

  be forced to devote resources to litigating that related suit, and he may also have to

  intervene as a necessary party. See Am. Horse, 690 F. Supp. at 44. An anti-suit injunction

  of the Texas Litigation will not, however, harm other parties. Defendant Butowsky will

  remain free to litigate his claims against the other defendants in the Texas Litigation, and

  he remains free to defend himself in the present suit before this Court. Finally, the public

  interest in "the conservation ofjudicial resources" and the "comprehensive disposition        of

  litigation" is served by enjoining defendant Butowsky's Texas suit raising identical issues

  Id. at 45

         In light of the foregoing, it is hereby

         ORDERED that all of defendant Butowsky's claims in Butowslcy v. Gottlieb, et al.,

  No. 4:19-cv-00180 (E.D. Tex. 2019) against the attorneys for Aaron Rich in this suit, and

  all of defendant Butowsky's claims involving Aaron Rich as a non-party co-conspirator,"

  are hereby   ENJOINED

         SO ORDERED.
                                                            I



                                                       RI            LEON
                                                       United States District Judge




                                                   5
